DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 08/28/2020.  This IDS has been considered.

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, none of the prior art alone or in combination neither discloses nor renders obvious an inspection method as claimed comprising the step of estimating, by an evaluation device, a position of a defect in the truck, based on the elastic wave detected by the plurality of sensors in combination with the remaining claim limitations.

Regarding claim 8, none of the prior art alone or in combination neither discloses nor renders obvious a system as claimed comprising an evaluation unit configured to estimate a position of a defect in the truck from the emission source distribution in combination with the remaining claim limitations.
The closest prior art to Applicant’s claimed invention is Turbe (USPN 4,689,995) which discloses a railway truck with a jack, the truck comprising a number of ultrasonic sensors.  The jack moves the ultrasonic sensors up and down in relation to the railway track to compensate for height variations while the ultrasonic sensors scan the rail for defects, as opposed to the ultrasonic sensors scanning the truck itself for defects.  Bradshaw (USPN 4,468,966) discloses essentially the same configuration.
Documents cited to Morita et al. (US 2021/0078619), Li et al. (US 2015/0291192), Underwood et al. (US 2020/0198672), Graham et al. (US 2014/0069193), and Ma et al. (US 2016/0178484) all represent the state of the art for detecting flaws in rails using a truck equipped with ultrasonic sensors but do not disclose detecting flaws in the trucks themselves. 
Yamazaki (US 2016/0282223) discloses detecting a faulty bearing in a railroad truck using a vibration sensor but does not disclose detecting a position of a defect based on an elastic wave generated in the claimed manner.
Thone et al. (US 2020/0290656) discloses using acoustic sensors to detect an abnormal gait of a railway truck but does not disclose estimating a position of a defect in the truck.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863